Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 30, 2018

                                    No. 04-17-00532-CR

                                    Barry G. COGGINS,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016CR2480
                       Honorable Lori I. Valenzuela, Judge Presiding


                                       ORDER
         Appellant’s brief was due on November 27, 2017. Almost one month after the brief was
due, on December 26, 2017, Appellant filed a first motion for a sixty-day extension of time to
file the brief. This court granted Appellant’s motion with a clear, specific warning:
       NO FURTHER EXTENSIONS OF TIME TO FILE APPELLANT’S BRIEF
       WILL BE GRANTED. We ORDER Appellant to file the brief not later than
       January 26, 2018. If Appellant fails to file the brief as ordered, we will
       immediately abate this appeal and remand the cause to the trial court for an
       abandonment hearing.

      Despite our express warning, on January 26, 2018, court-appointed counsel Edward F.
Shaughnessy requested an additional forty-five days to file the brief until March 12, 2018.
       Appellant’s motion is DENIED.
       We ABATE this appeal and REMAND the cause to the trial court. See TEX. R. APP. P.
38.8(b); Samaniego v. State, 952 S.W.2d 50, 52–53 (Tex. App.—San Antonio 1997, no pet.).
     We ORDER the trial court to conduct a hearing in compliance with Rule 38.8(b), within
TEN DAYS of the date of this order, to answer the following questions:
       (1)    Does Appellant desire to prosecute his appeal?
       (2)     If Appellant desires to prosecute his appeal, can the trial court assure this court
               that Edward F. Shaughnessy will file Appellant’s brief or a motion to dismiss
               within TEN DAYS of the date of the abandonment hearing?
        If the trial court determines the answer to the first question is yes and the answer to the
second question is no, the trial court shall remove Edward F. Shaughnessy from this appeal and
shall appoint new counsel for Appellant.
        The trial court may, in its discretion, receive evidence on the first question by sworn
affidavit from Appellant or by allowing Appellant to appear by electronic means (e.g., telephone
or video conference). However, the trial court must order Edward F. Shaughnessy to be
physically present at the hearing. See id. R. 38.8(b)(3).
        We ORDER the trial court to file supplemental clerk’s and reporter’s records in this
court, not later than FIFTEEN DAYS from the date of this order, which shall include the
following: (1) a transcription of the hearing and copies of any documentary evidence admitted,
(2) written findings of fact and conclusions of law, and (3) answers to this court’s two questions.
See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of January, 2018.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court